Citation Nr: 1543491	
Decision Date: 10/09/15    Archive Date: 10/13/15

DOCKET NO.  14-13 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to July 10, 2013, and as 70 percent disabling thereafter.

2.  Entitlement to a total disability evaluation due to individual unemployability resulting from a service-connected disability (TDIU), prior to July 10, 2013. 


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1967 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from May 2011 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the May 2011 rating decision, the RO granted service connection for PTSD with major depression and assigned an initial 30 percent disability evaluation, effective March 10, 2008, the date of the Veteran's claim. The Veteran disagreed with the assigned initial disability rating, and in an August 2013 rating decision, the RO increased the Veteran's disability evaluation for PTSD to 70 percent, effective July 10, 2013. As this did not constitute a full grant of the benefit sought, the increased rating issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). In the August 2013 rating decision, the RO also granted entitlement to TDIU, effective July 10, 2013.

The Veteran has also contended that he is unable to work due, in part, to his service-connected PTSD. The Board observes that a request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation. Rice v. Shinseki, 22 Vet. App. 447 (2009). As the Veteran has appealed the initial rating assigned and contended that he could not work due to the disability on appeal, the Board has included the TDIU aspect of his claim as a listed issue on appeal. The issue of entitlement to a TDIU is addressed in the REMAND below.  

A review of the Virtual VA paperless claims processing system includes medical records from the Social Security Administration. The Veterans Benefits Management System (VBMS) includes a claim dated in March 2014 and VA treatment records dated from November 2003 to August 2014. Other documents on Virtual VA and VBMS are either duplicative of the evidence of record or are not pertinent to the present appeal.

In March 2014, the Veteran filed a claim for entitlement to service connection for a nervous condition/anxiety and sleep disturbances and disorders. These claims have not yet been adjudicated. Therefore, the Board refers the issues of entitlement to service connection for a nervous condition/anxiety and sleep disturbances and disorders to the Agency of Original Jurisdiction (AOJ) for initial adjudication.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  The VA will notify the appellant if further action is required.


REMAND

In his April 2012 and June 2014 Notices of Disagreement, the Veteran, through counsel, requested an informal telephone conference with a decision review officer. In the June 2014 Notice of Disagreement, the Veteran's representative indicated that the Veteran intended to address issues regarding his initial disability rating for PTSD and the effective date of the grant of TDIU during the informal conference. An informal conference has not yet been held.

Because the failure to afford the Veteran an informal conference with a decision review officer would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review. See 38 C.F.R. §§ 3.103(c), 20.904(a)(3). Therefore, a remand is necessary to afford the Veteran the requested hearing.

In addition to the foregoing, there appears to be outstanding treatment records.  During his July 2013, the Veteran reported ongoing treatment for his PTSD.  The most recent treatment records associated with the claim folder are VA treatment records from the VA Medical Center (VAMC) in Mt. Vernon, MO, dated August 2007 to April 2011 and the VAMC in Fayetteville, AR, dated from June 2011 to July 2013.  On remand, the AOJ should make appropriate efforts to obtain any outstanding medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any outstanding sources (both VA and private) of treatment for his PTSD since December 2009.  After securing the necessary release, the RO should obtain these records.

Regardless of the Veteran's response, obtain any outstanding treatment records from the Mt. Vernon, MO, VAMC and the Fayetteville, AR, VAMC.  

2.  Schedule the Veteran for an informal conference with a decision review officer, unless otherwise indicated by the Veteran or his attorney. Notify the Veteran (and his attorney) of the date and time of the informal conference, along with any necessary instructions, and place a copy of this letter in the Veteran's claims folder.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his attorney must be provided a supplemental statement of the case (SSOC) that readjudicates his claim.  The SSOC must set forth that the additional evidence has been considered and identify the relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b).


